DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
Claim 1 is amended. The rejection of claim 1 over Urano in view of Guen is withdrawn in light of the amendment; however, a new rejection is made over Jang in view of Suzuki, Guen, and Nansaka. Claims 4 and 5 are added. Claims 1-5 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 112
The rejections of claims 1-3 under 112(a) and 112(b) are withdrawn in light of the amendments.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 includes the limitation, in the fifth indented limitation to “the second electrode plate … the second electrode-core exposed portion being located at an end portion of the second electrode core in the first direction” (emphasis added by the examiner). Claim 1 further includes which is opposed to the first end, in the first direction” (emphasis added by the examiner. It is noted that the second electrode core-stacked portion is defined in claim 1 as the portion in which the second electrode-core exposed portion is stacked.
The claim is indefinite because it is unclear how the second electrode core-exposed portion is located at an end portion in the first direction, but the core-stacked portion is located in a second end which is opposed to the first end in the first direction. The first direction is defined in the fifth indented limitation as being a direction relative to the first electrode plate.
For the purpose of expediting prosecution, the limitation to the second electrode plate will be interpreted as “the second electrode plate … the second electrode-core exposed portion being located at an end portion of the second electrode core opposite to the end portion of the first electrode core in the first direction”. Appropriate correction is required.

It is noted that, on page 7 of the Remarks filed 1/13/22, the first direction is shown in annotated Figures 1, 3A, and 3B; however, the examiner finds that a first direction cannot be two directions which are opposite, as is indicated by the annotations. A direction is only one way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0255768) in view of Suzuki et al. (US 2014/0193682), Guen (US 2018/0040918) and Nansaka et al. (US 2009/0004561).
Jang teaches a method for producing a secondary battery, wherein the secondary battery includes:
an electrode assembly (10) including a first electrode plate, or anode (11), a second electrode plate, or cathode (12), and a separator (13) disposed between;
a first electrode current collector, or anode tab (327), electrically connected to the anode (11);
wherein the anode (11) includes a first electrode core, or anode current collector (11a), and first electrode active material layer, or anode active material layer (11b), and an electrode-core exposed portion, or anode uncoated portion (11c), located at an end of the first electrode core in a first direction;
wherein the cathode (12) includes a second electrode core, or cathode current collector (12a), and second electrode active material layer, or cathode active material layer (12b), and an electrode-core exposed portion, or cathode uncoated portion (12c), located at an end of the second electrode core in a direction opposite the first direction;
wherein the electrode assembly (10) includes anode and cathode stacked, or rolled, portions, wherein the exposed portions (11c, 12c) are stacked, and wherein the anode stacked portion (11c) is located in a first end of the electrode assembly in a first direction and the cathode core stacked portion (12c) is located in a second end which is opposed to the first end in the first direction (Figures 6 and 7A, [0056]-[0057]). See annotated Figures 6 and 7A below for reference to the first direction.

    PNG
    media_image1.png
    736
    511
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    468
    544
    media_image2.png
    Greyscale


Jang further teaches a method comprising:
an electrode assembly production step, i.e. rolling, which produces the first and second electrode core-stacked portions (Figure 7A, [0056]-[0057]);
an ultrasonic bonding step of ulstrasonically bonding the first electode current collector, or anode collector (327), to the anode uncoated stacked portion (11c) by horn and anvil ([0074]).
Jang calls the portion between which the electrode connector (327) and the anode uncoated core-stacked portion (11c) the groove pattern part, or GP (Figure 5, [0051]). While Jang does not specifically call this portion a thin-walled portion, the examiner find that it is analogous to the thin-walled portion of claim 1 in light of the last limitation of claim 1.
It is seen in Figure 8A that the GP portion of Jang is smaller than the anode electrode core-stacked portion (11c) in the first direction.


    PNG
    media_image3.png
    527
    778
    media_image3.png
    Greyscale


With further regard to claim 1, it is noted that Jang teaches that the dimensions of layers and regions may be exaggerated for clarity of illustration. Regarding the relative amount of the groove pattern, or bonded area, of the anode current collector, it is found that, in light of the teachings of Suzuki, the skilled artisan can alter the area of the groove pattern with predictable results.

Suzuki a secondary battery containing all of the structural elements of the claimed battery and the battery of Jang, including an electrode assembly, or power generation element (30), including a first electrode plate, or negative electrode plate (31), a second electrode plate, or positive electrode plate (32), and a separator (33) disposed between the first and second electrode plates (Figure 3);
a first electrode current collector, or negative electrode tab (23), connected to the first electrode plate (31) ([0027]);

wherein the second electrode plate (32) includes a second electrode core, or positive electrode current collector, and a second electrode active material layer, or positive active material layer (32b), formed on a surface of the core, wherein the second electrode core includes a second electrode-core exposed portion (32a) on which the active material layer is not formed, which is located at an end portion of the electrode core opposite to the exposed portion of the first electrode plate (31a) in a first direction (Figure 4);
the electrode assembly (30) includes a first electrode-core stacked portion in which the first electrode-core exposed portion (31a) is stacked and a second electrode-core stacked portion in which the second electrode-core exposed portion (32a), wherein the core-stacked portions are located on opposed ends in the first direction (Figures 2 and 7, [0036]).
The first direction as oriented to the first electrode-core exposed portion (31a) and the first electrode current collector (23) is noted in Figures 2, 4, and 7 as annotated:

    PNG
    media_image4.png
    337
    535
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    291
    653
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    359
    492
    media_image6.png
    Greyscale

Suzuki further teaches a method comprising:
an electrode assembly production step of producing the electrode assembly, or power generation element (30) by stacking, or laminating, the first (31) and second (32) electrode plates and rolling the laminated body, thereby forming the stacked portions such as seen in Figure 3 ([0036]);
a bonding step, or welding step, wherein the first electrode current collector (23) is bonded to the first electrode core-stacked portion (31a) in a welded region (R1) (Figure 6, [0058]);
wherein the welded area is controlled such that the width of the welded area is smaller (R1) than the first electrode core-stacked portion (31a) in the first direction, and a part of the first electrode current collector (23) that is not part of the welded area (R1) is located between an end of the second electrode plate (32) and the welded area (R1) in the first direction.

Suzuki teaches that the area of the welded area (R1), which is analogous to the groove pattern part (GP) of Jang, is optimized in order to reduce the amount of lithium deposition, thereby prevent deterioration of the battery ([0012], [0040], Table 1).

With regard to claims 1 and 4, It would have been obvious to the skilled artisan to control the area of the GP of Jang such as suggested by Suzuki, in order to reduce the amount of lithium deposition, 

Jang in view of Suzuki fails to teach that the groove pattern portion (GP) is a thin walled portion.
Guen teaches a method comprising an electrode assembly production step including ultrasonic bonding of the first electrode current collector (63) to the first electrode core-stacked portion (11a), wherein the first electrode current collector (63) has a thin-walled portion, formed by first and second grooves (637, 638) (Figure 8, [0085]). Guen further teaches that the thin-walled portion and the first electrode core-stacked portion are sandwiched between a horn and anvil (71, 72) and then ultrasonically bonded (Figure 8, [0085]).
Guen further teaches the configuration of Figure 4 of the instant disclosure as discussed above:

    PNG
    media_image7.png
    400
    757
    media_image7.png
    Greyscale


Guen teaches that thin-walled portion, or groove (637), reduces the interval between the horn and anvil, allowing for welding at low frequency, which prevents or substantially prevents damage to the current collector ([0087]).



    PNG
    media_image8.png
    588
    715
    media_image8.png
    Greyscale

The outer rib, or collector-receiving part (183) is formed as a projection in which current concentrates during welding, which leads to higher weld reliability ([0020]).


It would have been obvious to the skilled artisan at the time of the invention to provide a thin-walled portion, or groove, in the electrode collector of Jang in view of Suzuki such as suggested by Guen in order to prevent damage to the current collector during welding. Further, it would have been obvious to provide a rib as part of the thicker portion such as suggested by Nansaka in order to concentrate current during welding, leading to higher weld reliability.



As for claim 3, Guen teaches that the first electrode current collector (63) has a recess, or second groove (638), in the thin-walled portion, wherein the anvil (72) abuts against the recess (Figure 8, [0085]-[0087]).

With regard to claim 5, it is seen above in Figure 2 of Nansaka that the thin-walled portion includes an inclined surface.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/22, with respect to the rejection(s) of claim(s) 1-3 under Urano in view of Guen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.
Specifically, the arguments are convincing because the claims contain new limitations which were not addressed in the previous rejection nor are taught by the references applied in the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729